EXHIBIT 1.05

 

 

REGISTRATION RIGHTS AGREEMENT

 

by and between

MOSCOW CABLECOM CORP.

and

COLUMBUS NOVA INVESTMENTS VIII LTD.

 

Dated January 13, 2005


TABLE OF CONTENTS

Page

ARTICLE I DEFINITIONS. 1

ARTICLE II REGISTRATION.. 3

SECTION 2.1 Requested Registration.3

SECTION 2.2 Incidental Registrations.5

SECTION 2.3 Expenses.5

SECTION 2.4 Effective Registration Statement.5

SECTION 2.5 Jurisdictional Limitations.6

SECTION 2.6 Conversion of Other Securities.6

SECTION 2.7 Adjustments Affecting Registrable Securities.6

ARTICLE III REGISTRATION PROCEDURES. 6

SECTION 3.1 Company Obligations.6

SECTION 3.2 Holder Obligations.9

ARTICLE IV UNDERWRITTEN OFFERINGS. 9

SECTION 4.1 Underwritten Offerings.9

SECTION 4.2 Holdback Agreements.12

ARTICLE V INDEMNIFICATION AND CONTRIBUTION.. 12

SECTION 5.1 Indemnification.12

SECTION 5.2 Contribution.14

ARTICLE VI COMPANY COVENANTS. 15

SECTION 6.1 Covenants Relating to Rule 144; Reports Under Exchange Act.15

SECTION 6.2 Other Registration Rights.15

ARTICLE VII MISCELLANEOUS. 16

SECTION 7.1 Amendments and Waivers.16

SECTION 7.2 Successors and Assigns.16

SECTION 7.3 Entire Agreement.16

SECTION 7.4 Notices.16

SECTION 7.5 Governing Law.17

SECTION 7.6 Arbitration.17

SECTION 7.7 Equitable Remedies.17

SECTION 7.8 Parties in Interest.18

SECTION 7.9 Severability.18

SECTION 7.10 No Inconsistent Agreements.18

SECTION 7.11 Headings.18

SECTION 7.12 Construction; Adequate Counsel.18

SECTION 7.13 Counterparts.18

SECTION 7.14 Interpretation. 19


REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this "Agreement") is made and entered into
as of January 13, 2005, by and between Moscow CableCom Corp., a Delaware
corporation (the "Company"), and Columbus Nova Investments VIII Ltd., a Bahamas
company ("CNI").

WHEREAS, the parties hereto have entered into a Series B Convertible Preferred
Stock Subscription Agreement dated August 26, 2004, as amended December 1, 2004
(the "Subscription Agreement"), and a Series B Convertible Preferred Stock
Warrant Agreement dated as of the date hereof (the "Warrant Agreement");

WHEREAS, pursuant to the Subscription Agreement, CNI has acquired 4,500,000
shares of Series B Convertible Preferred Stock, par value $.01 per share of the
Company ("Series B Preferred Stock"), which are currently convertible into
4,500,000 shares of Common Stock (as defined herein) of the Company; and

WHEREAS, pursuant to the Warrant Agreement, CNI has acquired warrants that are
currently exercisable for 8,283,000 shares of Series B Preferred Stock of the
Company (the "Warrants");

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein, and intending to be legally bound hereby, the
parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS

The following terms shall have the meanings set forth in this Article I:

"Agreement" has the meaning specified in the preface.

"Commission" means the United States Securities and Exchange Commission or any
successor governmental agency that administers the Securities Act and the
Exchange Act.

"Commission Registration Form" means a registration statement complying with the
rules and regulations of the Commission.

"Common Stock" means the Common Stock, par value $.01 per share of the Company,
as constituted on the date hereof, any shares of the Company's capital stock
into which such Common Stock shall be changed, and any shares of the Company's
capital stock resulting from any reclassification of such Common Stock or any
recapitalization of the Company.

"Company" has the meaning specified in the preface.

"CNI" has the meaning specified in the preface.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, or any
successor statute thereto, and the rules and regulations of the Commission
promulgated from time to time thereunder, all as the same shall be in effect at
the time.

"Holders" means CNI and any other Person who holds or may hold Registrable
Securities in the future under this Agreement or under any other agreement with
the Company granting rights to register Registrable Securities.

"Incidental Registration" has the meaning specified in Section 2.2(a).

"Indemnified Parties" has the meaning specified in Section 5.1(a).

"Indemnifying Party" has the meaning specified in Section 5.1(c).

"Person" means any individual, partnership, corporation, limited liability
company, association, trust, joint venture, unincorporated organization and any
government, governmental department or agency or political subdivision thereof.

"Registrable Securities" means, in each case as adjusted for stock splits,
recapitalizations and other similar events, (i) shares of Common Stock and (ii)
securities issued in replacement or exchange of any shares of Common Stock;
provided, however, that any and all shares described in clauses (i) and (ii)
above shall cease to be Registrable Securities upon any sale pursuant to a
registration statement declared effective under the Securities Act, or any sale
exempt from registration under the Securities Act pursuant to section 4(1) of
the Securities Act or Rule 144 promulgated under the Securities Act.

"Registration Expenses" means all expenses incurred by the Company incident to
the Company's performance of or compliance with this Agreement in connection
with each Registration, regardless of whether such registration statement is
declared effective, including without limitation (i) all registration, filing,
listing and National Association of Securities Dealers, Inc. fees, (ii) all fees
and expenses of complying with securities or blue sky laws, (iii) all word
processing, duplicating and printing expenses, (iv) all messenger and delivery
expenses, (v) any transfer taxes, (vi) the fees and expenses of the Company's
legal counsel and independent public accountants, including the expenses of any
"comfort" letters, (vii) all expenses incurred in connection with making
"roadshow" presentations and holding meetings with potential investors to
facilitate the distribution and sale of Registrable Shares, (viii) the
reasonable fees and disbursements of counsel and accountants retained by CNI,
(ix) any fees and disbursements of underwriters customarily paid by issuers or
sellers of securities, but excluding underwriting discounts and commissions as
described below, and (x) all of the internal expenses incurred by the Company,
including, without limitation, salaries and expenses of officers and employees
performing legal and accounting duties, expenses of conducting the annual audit
of the Company's financial statements by its independent public accountants, and
costs in obtaining liability insurance on behalf of the Company, its officers
and directors; provided, however, that each Holder shall be responsible for the
underwriting discounts and commissions with respect to the Registrable Shares
being sold by such Holder.

"Registration" means any of a Requested Registration or an Incidental
Registration.

"Registration Request" has the meaning set forth in Section 2.1(a).

"Requested Registration" has the meaning specified in Section 2.1(a).

"Securities Act" means the Securities Act of 1933, as amended, or any successor
statute thereto, and the rules and regulations of the Commission promulgated
from time to time thereunder, all as the same shall be in effect at the time.

"Underwriter's Maximum Number" means a specified maximum number of securities
that could be successfully included in a Registration pursuant to an
underwritten offering within a price range acceptable to Holders and the Company
as determined in writing by the representative of the underwriters.

ARTICLE II
REGISTRATION

SECTION 2.1  Requested Registration.

(a)                Request for Registration.Subject to Section 2.1(b), if at any
time following the first anniversary of this Agreement the Company shall receive
a written request from CNI (a "Registration Request") that the Company effect a
registration under the Securities Act of all or any part of the Registrable
Securities held by CNI (a "Requested Registration") in accordance with the terms
of this Section 2.1, then the Company shall use its best efforts to effect the
registration under the Securities Act (and any related qualification under blue
sky laws or other compliance) of the offering and sale of such Registrable
Securities within 90 days after receipt of the Registration Request. The Company
may also include in any Requested Registration other securities of the Company
offered for the account of the Company or any other Person, including
Registrable Securities held by other Holders entitled to include such securities
in such Requested Registration pursuant to Section 2.2.  A Requested
Registration may be accomplished on Form S-3 under the Securities Act, if
available, at the option of the Company; provided, however, that if, in
connection with any Requested Registration that is proposed by the Company to be
on Form S-3 or any similar short form registration statement that is a successor
to Form S-3, the managing underwriters, if any, shall advise the Company in
writing that in their opinion the use of another permitted form is of material
importance to the success of the offering, then such registration shall be on
such other permitted form.  CNI shall have the right to terminate or withdraw
any Requested Registration requested by it under this Section 2.1 prior to the
effectiveness of such registration, whether or not the Company or any Holder has
elected to include Registrable Securities in such Requested Registration. The
Registration Expenses of such terminated or withdrawn registration shall be
borne by the Company in accordance with Section 2.3 if CNI shall have terminated
or withdrawn such registration (i) following a breach by the Company of any of
its covenants or obligations under this Agreement or (ii) as a result of
disagreement between CNI and the Company on the offering price per share and
underwriting discounts, if applicable, in connection with such registration;
provided, however, that if CNI terminates or withdraws such registration other
than pursuant to (i) or (ii) above, the Registration Expenses of such terminated
or withdrawn registration shall be borne by CNI.

(b)               Limitation on Requested Registrations.

(i)                  Share Limitation. The Company shall not be obligated to
effect a Requested Registration unless such registration involves the greater of
(i) an aggregate offering price of $1,000,000 or (ii) one percent of the Common
Stock issued or outstanding as of the date of such Registration Request.

(ii)                Limitation on the Number of Requested Registrations. The
Company shall only be obligated to effect one Requested Registration hereunder
in any six month (calendar) period.

(iii)               Prior Registration Limitation. If a registration statement
related to another Registration has been declared effective under the Securities
Act within the preceding six calendar months and the participating Holders have
not sold all Registrable Securities included in such registration statement,
then the Company shall have the right to defer a Requested Registration for a
period of not more than 90 days.

(iv)              Delay Limitation. If the Company shall furnish to CNI a
certificate signed by the chief executive officer or chairman of the board of
directors of the Company stating that, in the good faith judgment of the board
of directors, the effecting of the Requested Registration at the time requested
would be detrimental to the Company or its stockholders, then the Company shall
have the right to defer such Requested Registration for a period of not more
than 180 days; provided, however, that the Company may only assert such delay
once during any 12-month period.

(v)                Simultaneous Company Registration Limitation. From the date
of filing of any registration statement under the Securities Act by the Company
until the date 180 days following the effective date of such registration
statement, the Company shall not be obligated to effect a Requested Registration
without the consent of the representative of the underwriters of the offering as
to which such registration statement is filed, so long as the Company is
actively employing in good faith all reasonable efforts to cause such
registration statement to become or remain effective.

(vi)              Termination. The right to request a Requested Registration
shall terminate on the tenth anniversary of this Agreement.

(vii)             Allocation. The inclusion of Registrable Securities in a
Requested Registration, in addition to the Registrable Securities to be included
by CNI, shall be made on a pro rata basis among all other Holders. In the event
that any Holder withdraws his Registrable Securities from a Requested
Registration, then the Company shall promptly notify other Holders of such
withdrawal. In such event, other Holders shall be entitled to increase the
number of Registrable Securities to be included in such Requested Registration
on a pro rata basis based on the number of Registrable Securities that each such
Holder desires to include in such Requested Registration.

(viii)           Price Determination.  If CNI requests the Registration, it
shall have the sole right to determine the offering price per share and
underwriting discounts, if applicable, in connection with any resales of
Registrable Securities pursuant to this Section 2.1, after consultation with the
Company and with due regard for the Company's views relating thereto.

SECTION 2.2  Incidental Registrations.

(a)                Incidental Registration. If the Company, for itself or any of
its security holders other than pursuant to a Requested Registration, at any
time after the date hereof and through the tenth anniversary hereof, undertakes
to effect a registration under the Securities Act of the offering and sale of
any shares of its capital stock or other securities (other than (i) the
registration of an offer, sale or other disposition of securities solely to
employees of, or other Persons providing services to, the Company or any
subsidiary of the Company pursuant to an employee or similar benefit plan or
(ii) in connection with a merger, acquisition or other transaction of the type
described in Rule 145 under the Securities Act or a comparable or successor
rule, registered on Form S-4 or similar or successor forms promulgated by the
Commission), then on each such occasion the Company shall notify Holders of such
undertaking at least 30 days prior to the filing of a registration statement
relating thereto. In such event, upon the written request of any Holder within
20 days after the receipt of such notice, subject to Section 4.1(d), the Company
shall use its best efforts as soon as practicable thereafter to cause any
Registrable Securities specified by such Holder to be included in such
registration statement (an "Incidental Registration"). If a Holder desires to
include less than all Registrable Securities held by it in any Incidental
Registration, then such Holder shall nevertheless continue to have the right to
include any remaining Registrable Securities in any subsequent Incidental
Registration upon the terms and conditions set forth herein.The Company shall
have the right to terminate or withdraw any Incidental Registration initiated by
it under this Section 2.2 prior to the effectiveness of such registration,
whether or not any Holder has elected to include Registrable Securities in such
Incidental Registration. The Registration Expenses of such terminated or
withdrawn registration shall be borne by the Company in accordance with Section
2.3.

(b)               Price Determination.  The Company shall have the sole right to
determine the offering price per share and underwriting discounts in connection
with any resale by Holders of Registrable Shares pursuant to an underwriting
offering in connection with an Incidental Registration, after consultation with
the Holders and due regard for Holders' views relating thereto.  If CNI
disagrees with the Company's determination of the offering price per share, CNI
shall have the right to withdraw its Registrable Securities from  the Incidental
Registration.

(c)                Effect of Incidental Registration.  No Incidental
Registration effected by the Company shall relieve the Company from its
obligations to effect any Requested Registration.

SECTION 2.3  Expenses.

  The Company shall pay all Registration Expenses incurred in connection with
any Registration, including if a Registration is not deemed to have been
effected pursuant to Section 2.4 hereof.

SECTION 2.4  Effective Registration Statement.

 No Registration shall be deemed to have been effected unless the registration
statement filed with respect thereto in accordance with the Securities Act has
been declared effective by the Commission with respect to the disposition of all
Registrable Securities covered by such Registration and remains effective in
accordance with Section 3.1. Notwithstanding the foregoing, no Registration
shall be deemed to have been effected if (a) after the related registration
statement has been declared effective by the Commission, such Registration is
made subject to any stop order, injunction or other order or requirement of the
Commission or other governmental agency or any court proceeding for any reason,
other than solely by reason of a misrepresentation or omission by CNI, or (b)
the conditions to closing specified in the underwriting agreement entered into
in connection with such Registration are not satisfied, other than solely by
reason of an act or omission by CNI.

SECTION 2.5  Jurisdictional Limitations.

  Notwithstanding anything in this Agreement to the contrary, the Company shall
not be obligated to take any action to effect registration, qualification or
compliance with respect to Registrable Securities: (a) in any particular
jurisdiction in which the Company would be required to execute a general consent
to service of process, unless the Company is already subject to service in such
jurisdiction and except as required by the Securities Act; (b) that would
require it to qualify generally to do business in any jurisdiction in which it
is not already so qualified or obligated to qualify; or (c) that would subject
it to taxation in a jurisdiction in which it is not already subject generally to
taxation.

SECTION 2.6  Conversion of Other Securities.

 If CNI holds any options, rights, warrants or other securities that are
directly or indirectly convertible into or exercisable or exchangeable for any
Registrable Shares, the Registrable Shares underlying such options, rights,
warrants or other securities shall be eligible for registration pursuant to this
Article II.  This includes, without limitation, the Series B Preferred Stock and
the Warrants.

SECTION 2.7  Adjustments Affecting Registrable Securities.

  The Company will not effect or permit to occur any combination or subdivision
of securities that would adversely affect the ability of Holders to include any
Registrable Securities in any registration of the Company's securities
contemplated by this Article II or the marketability of such Registrable
Securities under any such Registration.

ARTICLE III
REGISTRATION PROCEDURES

SECTION 3.1  Company Obligations.

 If and whenever the Company is required to use its efforts to effect a
Registration as provided in Article II, then as expeditiously as possible and
subject to the terms and conditions of Article II, the Company shall:

(a)                Prepare and file with the Commission the appropriate
registration statement to effect such Registration and use its best efforts to
cause such registration statement to become and remain effective for the period
set forth in Section 3.1(c);

(b)               Permit any Holder that, in the reasonable judgment of the
Company's counsel, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration statement
(including by making available for inspection by any such Person and any
attorney, accountant or other agent retained by such Person, all financial and
other records, pertinent corporate documents and all other information
reasonably requested in connection therewith), furnish to all Holders, the
underwriters, if any, and their respective counsel and accountants advance draft
copies of such registration statement and each prospectus included therein or
filed with the Commission at least five business days prior to the filing
thereof with the Commission, and any amendments and supplements thereto promptly
as they become available, and provide each such Person such access to the books
and records of the Company and such opportunities to discuss the business of the
Company with its officers and the independent public accountants that have
certified the financial statements of the Company as is necessary, in the
opinion of such Person, to conduct a reasonable investigation within the meaning
of the Securities Act;

(c)                Promptly prepare and file with the Commission such amendments
and supplements to such registration statement and the prospectus used in
connection therewith as may be necessary to keep such registration statement
effective and to comply with the provisions of the Securities Actwith respect to
the disposition of all securities covered by such registration statement, until
the earlier of such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement or the expiration of 180 days
after such registration statement becomes effective (such period of 180 days to
be extended one day for each day or portion thereof during such period that such
registration statement is subject to any stop order suspending the effectiveness
of the registration statement, any order suspending or preventing the use of any
related prospectus or any order suspending the qualification of any Registrable
Securities included in such registration statement for sale in any
jurisdiction);

(d)               Promptly furnish to CNI, in the case of a Requested
Registration or an Incidental Registration in which it participates, copies of
drafts and a final conformed version of such registration statement as proposed
to be filed and a copy of any amendment or supplement to such registration
statement or prospectus (after initial filing of the registration statement),
prior to the filing of any such registration statement, amendment, supplement or
prospectus, and make the Company's representatives available for discussion of
such document and in good faith consider such changes in such document prior to
the filing thereof as CNI or its counsel may reasonably request;

(e)                If requested by the underwriter or underwriters or CNI in
connection with an underwritten offering of Registrable Shares, immediately
incorporate in a prospectus supplement or post-effective amendment such
information as the underwriters and CNI agree should be included therein
relating to the plan of distribution with respect to such Registrable Shares,
including, without limitation, information with respect to the principal amount
of Registrable Shares being sold to such underwriters, the purchase price being
paid therefor by such underwriters and with respect to any other terms of such
underwritten offering of Registrable Shares, and the Company shall make all
required filings of the prospectus supplement or post-effective amendment
promptly upon being notified of the matters to be incorporated in such
prospectus supplement or post-effective amendment;

(f)                 Immediately notify when or if any registration statement,
amendment, supplement or prospectus has been filed and furnish to Holders that
participate in such Registration, without charge to such Holders, such number of
conformed copies of such registration statement and each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the prospectus contained in such registration statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 under the Securities Act, in conformity with the
requirements of the Securities Act, and such other documents as the purchaser or
any such Holder may reasonably request;

(g)                Use its best efforts to register or qualify all Registrable
Securities covered by such registration statement under the United States state
securities or blue sky laws of such jurisdictions as any Holder that
participates in such Registration reasonably requests, keep such registration or
qualification in effect for the time period set forth in Section 3.1(c) and take
such other action as may be reasonably necessary or advisable to enable such
Holders to sell the Registrable Securities covered by such Registration in such
jurisdictions;

(h)                Use its commercially reasonable efforts to cause all
Registrable Securities covered by such registration statement to be registered
with or approved by such other United States state governmental agencies or
authorities as may be necessary to enable any Holder that participates in such
Registration to sell the Registrable Securities covered by such Registration as
intended by such registration statement;

(i)                  Use its best efforts to obtain the withdrawal of any stop
order suspending the effectiveness of such registration statement, or of any
order suspending or preventing the use of any related prospectus or suspending
the qualification of any Registrable Securities included in such registration
statement for sale in any jurisdiction;

(j)                 Immediately notify Holders that participate in such
Registration, at any time during which a prospectus relating to such
registration statement is required to be delivered under the Securities Act, if
the Company becomes aware of any event as a result of which such prospectus, as
then in effect, would include an untrue statement of material fact or would omit
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading in the light of the circumstances under
which they were made, and at the request of such Holders promptly prepare and
furnish to such Holders a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such prospectus
would not include an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading in the light of the circumstances under which they were
made;

(k)               Otherwise use its best efforts to comply with all applicable
rules and regulations of the Commission and make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months but not more than 18 months, beginning with the
first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of Section
11(a) of the Securities Act and Rule 158 thereunder;

(l)                  Provide a transfer agent and registrar for all Registrable
Securities covered by such registration statement not later than the effective
date of such registration statement; and

(m)              Use its best efforts to list all Registrable Securities covered
by such registration statement on any securities exchange on which the same
class of securities issued by the Company are then listed or to secure
designation and quotation of all Registrable Securities covered by such
Registration on the Nasdaq National Market System and, without limiting the
generality of the foregoing, to arrange for at least two market makers to
register with the National Association of Securities Dealers, Inc. as such with
respect to such Registrable Securities and pay all fees and expenses in
connection with the satisfaction of the obligations set forth in this Section
3.1(m).

SECTION 3.2  Holder Obligations.

(a)                Each Holder that participates in a Registration shall furnish
to the Company, upon its written request, such information as it may reasonably
request in writing (i) regarding the proposed distribution by such Holder of the
Registrable Securities held by such Holder and (ii) as required in connection
with any registration (including an amendment to a registration statement or
prospectus), qualification or compliance referred to in this Article III.

(b)               Upon receipt of any notice from the Company, or upon a
Holder's otherwise becoming aware, of the happening of any event of the kind
described in Section 3.1(j), such Holder shall discontinue its disposition of
Registrable Securities pursuant to the registration statement relating to the
offering and sale of such Registrable Securities until the receipt by such
Holder of the supplemented or amended prospectus contemplated by Section 3.1(j).
If so directed by the Company, such Holder shall deliver to the Company all
copies other than permanent file copies then in possession of such Holder of the
prospectus relating to the offering and sale of such Registrable Securities
current at the time of receipt of such notice. In addition, each Holder shall
immediately notify the Company, at any time during which a prospectus relating
to the registration of such Registrable Securities is required to be delivered
under the Securities Act, of the happening of any event as a result of which
information previously furnished in writing by such Holder to the Company
specifically for inclusion in such prospectus contains an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein not misleading in the light of the
circumstances under which they were made. In the event that the Company or any
such Holder shall give any such notice, the period referred to in Section 3.1(c)
shall be extended by a number of days equal to the number of days during the
period from and including the giving of notice pursuant to Section 3.1(c) to and
including the date on which such Holder receives copies of the supplemented or
amended prospectus contemplated by Section 3.1(c).

ARTICLE IV
UNDERWRITTEN OFFERINGS

SECTION 4.1  Underwritten Offerings.

(a)                In connection with any (i) Requested Registration with
respect to which CNI proposes to dispose of the Registrable Shares in an
underwritten offering or (ii) Incidental Registration the Company undertakes to
effect as an underwritten offering, the Company shall enter into an underwriting
agreement (and any other customary agreements) with the underwriters for such
offering, such agreement to be in form and substance reasonably satisfactory to
such underwriters in their reasonable judgment and to contain such
representations and warranties by the Company and such other terms as are
customarily contained in agreements of that type, including without limitation
indemnities to the effect and to the extent provided in Section 5.1. 

(b)               In connection with any underwritten offering in which CNI
participates, the Company shall furnish CNI with (i) an opinion (and updates
thereto) of the Company's counsel to the effect that the registration statement
complies as to form with the Securities Act and any other securities or blue sky
laws and that such counsel has no knowledge or reason to know of any material
misstatement or omission in the registration statement and (ii) a "comfort"
letter (and updates thereof) signed by the independent public accountants that
have certified the Company's financial statements included or incorporated by
reference in such registration statement covering substantially the same matters
with respect to such registration statement (and the prospectus included
therein) and with respect to events subsequent to the date of such financial
statements, as are customarily covered in accountants' letters delivered to
underwriters in underwritten public offerings of securities.

(c)                Each Holder that participates in the Registration shall be a
party to such underwriting agreement and may, at such Holder's option, require
that any or all representations and warranties by, and the other agreements on
the part of, the Company to and for the benefit of such underwriters be made to
and for the benefit of such Holder and that any or all conditions precedent to
the obligations of such underwriters under such underwriting agreement be
conditions precedent to the obligations of such Holder. No such Holder
participating in any such underwritten offering shall be required by the
provisions hereof to make any representations or warranties to or agreements
with the Company or the underwriters other than representations, warranties or
agreements regarding such Holder and its intended method of distribution and any
other representation required by law.

(d)               Participation in Underwritten Offerings.

(i)                  If a Requested Registration is an underwritten offering,
and the representative of the underwriters gives written advice to the Holder(s)
requesting the Registration and the Company that, in its opinion, market
conditions dictate that no more than an Underwriter's Maximum Number could
successfully be included in such Requested Registration, then the Company shall
be required by this Section 4.1(d)(i) to include in such Requested Registration
only such number of securities as equals the Underwriter's Maximum Number. In
such event, the Holder(s) requesting the Registration, the Company and any other
Person participating in such Requested Registration shall participate in such
Requested Registration as follows:

(1)               First, there shall be included in such Requested Registration
that number of securities that the Holder(s) requesting the Registration
requested to be included in such registration to the full extent of the
Underwriter's Maximum Number;

(2)               Second, if the Underwriter's Maximum Number has not yet been
reached, there shall be included in such Requested Registration that number of
Registrable Securities that the Company proposes to offer and sell for its own
account in such registration to the full extent of the Underwriter's Maximum
Number; and

(3)               Third, if the Underwriter's Maximum Number has not yet been
reached, there shall be included in the Requested Registration that number of
Registrable Securities that any Holders other than the Holder(s) requesting the
Registration and the Company have requested to be included in the Requested
Registration to the full extent of the remaining portion of the Underwriter's
Maximum Number, allocated pro rata among such other Holders based on the number
of Registrable Securities that each such Holder desires to offer.

(ii)                If an Incidental Registration is an underwritten offering,
and the representative of the underwriters gives written advice to the Holders
participating in the Incidental Registration and the Company that, in its
opinion, market conditions dictate that no more than an Underwriter's Maximum
Number could successfully be included in such Incidental Registration, then the
Company shall be required by this Section 4.1(d)(ii) to include in such
Incidental Registration only such number of securities as equals the
Underwriter's Maximum Number. In such event, the Holders, the Company and any
other Person participating in such Incidental Registration shall participate in
such Incidental Registration as follows:

(1)               First, there shall be included in such Incidental Registration
that number of securities that the Company proposes to offer and sell for its
own account in such registration to the full extent of the Underwriter's Maximum
Number;

(2)               Second, if the Underwriter's Maximum Number has not yet been
reached, there shall be included in such Incidental Registration that number of
Registrable Securities that Holders have requested to be included in such
Incidental Registration to the full extent of the remaining portion of the
Underwriter's Maximum Number, allocated pro rata among such Holders based on the
number of Registrable Securities that each such Holder desires to offer; and

(3)               Third, if the Underwriter's Maximum Number has not yet been
reached, there shall be included in the Incidental Registration that number of
Registrable Securities that any Persons other than Holders and the Company have
requested to be included in the Incidental Registration to the full extent of
the remaining portion of the Underwriter's Maximum Number, allocated pro rata
among such other Persons based on the number of Registrable Securities that each
such Person desires to offer.

(e)                The Company shall promptly notify each Holder if any of its
Registrable Securities will not be included in a Registration pursuant to
Section 4.1(d). If any securities are withdrawn from a Registration and if the
number of Registrable Securities to be included in such Registration was
previously reduced pursuant to Section 4.1(d), then the Company shall then offer
to all Holders the right to include additional Registrable Securities in such
Registration equal to the number of securities so withdrawn, with such
Registrable Securities to be allocated among the Holders requesting additional
inclusion on a pro rata basis.

(f)                 Selection of Underwriters. In a Requested Registration, the
Holder(s) requesting the Registration shall notify the Company that it proposes
to dispose of the Registrable Shares in an underwritten offering and the Company
and such Holder(s) shall agree, with each party acting in good faith, to jointly
select the representative of the underwriters from underwriting firms of
national reputation in the United States. In an Incidental Registration, the
Company shall select the representative of the underwriters from underwriting
firms of national reputation in the United States that are reasonably acceptable
to Holders participating in the Incidental Registration.

SECTION 4.2  Holdback Agreements.

(a)                In connection with any underwritten public offering of
Registrable Securities by the Company under the Securities Act, no Holder shall
effect directly or indirectly (except as part of such underwritten Registration
in accordance with the provisions hereof or pursuant to a transaction exempt
from registration other than pursuant to Rule 144 or Rule 145 of the Securities
Act) any sale, distribution, short sale, loan, grant of options for the purchase
of or other disposition of any Registrable Securities for such period as the
representative of the underwriters requests, which period shall in no event
commence earlier than seven days prior to, or end more than 180 days after, the
date on which the registration statement related to such offering is declared
effective. The Company shall be entitled to instruct its transfer agent to place
stop transfer notations in its records to enforce this Section 4.2(a).

(b)               The Company agrees (i) not to effect any public sale or
distribution of any Common Stock (other than pursuant to a registration
statement on Form S-8 or any successor form), during the seven days prior to,
and during the 180 days after, the date on which the registration statement
related to a Registration is declared effective (except as part of such
registration statement); and (ii) that any agreement entered into after the date
of this Agreement pursuant to which the Company issues or agrees to issue any
privately placed securities shall contain a provision under which the holders of
such securities agree not to effect any public sale or distribution of any such
securities during the periods described in (i) above, in each case including a
sale pursuant to Rule 144; provided, however, that the provisions of this
paragraph 4.2(b) shall not prevent the conversion or exchange of any securities
pursuant to their terms into or for other securities.

ARTICLE V
INDEMNIFICATION AND CONTRIBUTION

SECTION 5.1  Indemnification.

(a)                Indemnification by the Company. In connection with any
Registration, to the extent permitted by law, the Company shall and hereby does
indemnify and hold harmless each Holder that participates in such Registration,
each such Holder's legal counsel and independent accountants, each other Person
who participates as an underwriter in the offering or sale of securities (if so
required by such underwriter as a condition to including the Registrable
Securities of such Holders in such registration) and each other Person, if any,
who controls any such Holder or any such underwriter within the meaning of the
Securities Act (collectively, the "Indemnified Parties"), against any losses,
claims, damages, liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof) or expenses, joint or several, to which such
Holder, underwriter or other Person may become subject under the Securities Act
or otherwise, insofar as such losses, claims, damages, liabilities (or actions
or proceedings, whether commenced or threatened, in respect thereof) or expenses
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact contained in any registration statement under which the
offering and sale of such securities were registered under the Securities Act,
any registration statement or prospectus, or any document incorporated therein
by reference, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances in which
they were made not misleading, or arise out of any violation by the Company of
any rule or regulation promulgated under the Securities Act or state securities
law applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration. The Company shall reimburse
the Indemnified Parties for any legal or any other expenses reasonably incurred
by them in connection with investigating or defending any such losses, claims,
damages or liabilities (or actions or proceedings, whether commenced or
threatened, in respect thereof); provided, however, that the indemnity agreement
contained in this Section 5.1(a) shall not apply to amounts paid in settlement
of any such loss, claim, damage, liability (or action or proceeding, whether
commenced or threatened, in respect thereof) or expense if such settlement is
effected without the consent of the Company (which consent shall not be
unreasonably withheld); and provided, further, that the Company shall not be
liable to any Indemnified Party in any such case to the extent that any such
loss, claim, damage, liability (or action or proceeding in respect thereof) or
expense arises solely out of or is based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, prospectus, or any document incorporated therein by reference, or any
such amendment or supplement thereto, in reliance upon and in conformity with
information furnished to the Company in writing by any Indemnified Party
specifically for use therein.

(b)               Indemnification by Holders. As a condition to including any
Registrable Securities in any Registration, to the extent permitted by law, each
Holder shall and does hereby indemnify and hold harmless (in the same manner and
to the same extent as set forth in Section 5.1(a)) the Company, each director of
the Company, each officer of the Company and each other Person, if any, who
controls the Company within the meaning of the Securities Act, with respect to
any statement or alleged statement in or omission or alleged omission from any
registration statement under which the offering and sale of such securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, if and only if and to the extent that such statement or
alleged statement or omission or alleged omission was made in reliance upon and
in conformity with information furnished in writing to the Company directly by
such Person for use in connection with the registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto; provided, however, that the
obligation of any such Holder under this Section 5.1(b) shall be limited to an
amount equal to the gross proceeds received by such Holder upon the sale of
Registrable Securities sold in such Registration, unless such liability arises
out of or is based upon such Holder's willful misconduct.

(c)                Notices of Claims, etc. Promptly after receipt by an
Indemnified Party of notice of the commencement of any action, proceeding,
claim, investigation or other similar event involving a claim referred to in
this Section 5.1, if a claim in respect thereof is to be made against a party
required to provide indemnification (an "Indemnifying Party"), the Indemnified
Party shall give written notice to the latter of the commencement of such
action; provided, however, that the failure of any Indemnified Party to give
notice as provided herein shall not relieve the Indemnifying Party of its
obligation under this Section 5.1, except to the extent that the Indemnifying
Party is actually prejudiced by such failure to give notice. In case any such
action is brought against an Indemnified Party, unless in the reasonable
judgment of such Indemnified Party a conflict of interest between such
Indemnified Party and the Indemnifying Party may exist in respect of such claim,
then each Indemnifying Party shall be entitled to participate in and to assume
the defense thereof, jointly with any other Indemnifying Party similarly
notified to the extent that it may wish, with counsel reasonably satisfactory to
such Indemnified Party. After notice from the Indemnifying Party to such
Indemnified Party of its election so to assume the defense thereof, the
Indemnifying Party shall not be liable to such Indemnified Party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable costs of investigation. No Indemnifying
Party shall consent to entry of any judgment or enter into any settlement
without the consent of the Indemnified Party if such judgment or settlement does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation.

(d)               Other Indemnification. Indemnification similar to that
specified in this Section 5.1 (with appropriate modifications) shall be given by
the Company and each Holder that participates in a Registration to each other
and to any underwriter, as applicable, with respect to any required registration
or other qualification of securities under any United States federal or state
law or regulation, other than the Securities Act, of any United States
governmental authority.

(e)                Indemnification Payment. The indemnification required by this
Section 5.1 shall be made by periodic payments of the amount thereof during the
course of the investigation or defense, as and when bills are received and as a
loss, claim, damage, liability or expense is incurred.

(f)                 Survival of Obligations. The obligations of the Company and
Holders under this Section 5.1 and Section 5.2 shall survive the completion of
any offering of Registrable Securities.

SECTION 5.2  Contribution.

 If the indemnification provided for in Section 5.1 is unavailable or
insufficient to hold harmless an Indemnified Party, then each Indemnifying Party
shall contribute to the amount paid or payable to such Indemnified Party as a
result of the losses, claims, damages or liabilities referred to in Section 5.1
an amount or additional amount, as the case may be, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party or
Indemnifying Parties, on the one hand, and the Indemnified Party, on the other,
in connection with the statements or omissions that resulted in such losses,
claims, demands or liabilities as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or Indemnifying Parties, on the
one hand, or the Indemnified Party, on the other, and the relative intent,
knowledge, access to information and opportunity of the parties to correct or
prevent such untrue statement or omission.  The Company and CNI agree that it
would not be just and equitable if contribution pursuant to this Section 5.2
were determined by pro rata allocation or by any other method of allocation that
does not take account of the equitable considerations referred to in the
immediately preceding sentence. The amount paid to an Indemnified Party pursuant
to this Section 5.2 shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim subject to this Article V. No Person guilty of
fraudulent misrepresentation within the meaning of Section 11(f) of the
Securities Act shall be entitled to contribution from any Person that was not
guilty of such fraudulent misrepresentation. 

ARTICLE VI
COMPANY COVENANTS

SECTION 6.1  Covenants Relating to Rule 144; Reports Under Exchange Act.

 With a view to (a) making available the benefits of certain rules and
regulations of the Commission that may at any time permit the sale of securities
of the Company to the public without registration after such time as a public
market exists for the Common Stock and (b) causing the Company to be and remain
eligible to use Form S-3 under the Securities Act, the Company shall:

(i)                  Make and keep public information available in accordance
with Rule 144 under the Securities Act at all times after the effective date of
the first registration under the Securities Act filed by the Company for an
offering of its securities to the general public;

(ii)                Take such action, including the voluntary registration of
the Common Stock under Section 12 of the Exchange Act, as necessary to enable
the Company to utilize Form S-3 for the sale of Registrable Securities;

(iii)               Use its best efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act; and

(iv)              Furnish to each Holder forthwith upon request, so long as such
Holder owns any Registrable Securities, a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 under the Securities
Act, the Securities Act and the Exchange Act, a copy of the most recent annual
or quarterly report of the Company and such other reports and documents of the
Company as such Holder may reasonably request in availing itself of any rule or
regulation of the Commission that may allow such Holder to sell any Registrable
Securities without registration.

SECTION 6.2  Other Registration Rights.

 The Company may from time to time grant additional registration rights to other
holders of Common Stock, provided that no such registration rights shall be
senior to the rights granted under this Agreement with respect to registration
and cutback (but that such rights may at all times be pari passu).

ARTICLE VII
MISCELLANEOUS

SECTION 7.1  Amendments and Waivers.

 No amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by the parties.  Either party to this Agreement
may (i) extend the time for the performance of any of the obligations or other
acts of the other party, or (ii) waive compliance with any of the agreements or
conditions of the other party contained herein.  Any such extension or waiver
shall be valid only if set forth in an instrument in writing signed by the party
to be bound thereby.  Any waiver of any term or condition shall not be construed
as a waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition, of this Agreement.  The
failure of any party to assert any of its rights hereunder shall not constitute
a waiver of any of such rights.

SECTION 7.2  Successors and Assigns.

 All covenants and agreements contained in this Agreement by or on behalf of
either party hereto shall bind and inure to the benefit of the respective
successors and assigns of such party hereto, whether so expressed or not,
including subsequent Holders of Registrable Securities.

SECTION 7.3  Entire Agreement.

 This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, among the parties with respect to the
subject matter hereof.

SECTION 7.4  Notices.

 All notices and other communications hereunder shall be in writing and shall be
deemed duly given (i) on the date of delivery if delivered personally, (ii) on
the date of confirmation of receipt (or, the first business day following such
receipt if the date is not a business day or the receipt is after 5 p.m.) of
transmission by facsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day
or the receipt is after 5 p.m.) if delivered by courier. Subject to the
foregoing, all notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

If to CNI:

Columbus Nova Investments VIII Ltd.

590 Madison Avenue

38th Floor

New York, NY 10022

United States

Attention: Ivan Isakov

Facsimile:  +1-212-308-6623

With a courtesy copy (which shall not constitute notice to CNI) to:

Skadden, Arps, Slate, Meagher & Flom LLP

An der Welle 5

60322 Frankfurt am Main

Germany

Attention: Hilary Foulkes

Facsimile: +49-69-74220300

If to Company:
 

Moscow CableCom Corp.
405 Park Avenue
Suite 1203
New York, NY 10022
Attention: Oliver Grace
Facsimile: +1-212-888-5620

With a courtesy copy (which shall not constitute notice to the Company) to:

Oliver R. Grace, Jr.
55 Brookville Road
Glen Head, NY 11545
Facsimile: +1-516-626-1204

Any party may change the address to which notices, requests, demands and other
communications hereunder are to be delivered by giving the other party notice in
the manner herein set forth.

SECTION 7.5  Governing Law.

  This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice or conflict
of law provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of New York.

SECTION 7.6  Arbitration.

 Any dispute, controversy or claim between the parties arising out of or
relating to this Agreement or the breach, termination or validity hereof shall
be referred to and finally resolved by arbitration in New York, New York, to the
exclusion of all other procedures, in accordance with the rules then in force of
the American Arbitration Association, which are deemed to be incorporated by
reference into this Section 7.6. In any such arbitration, three arbitrators
shall be appointed in accordance with the such rules. Where the rules of the
American Arbitration Association do not provide for a particular situation, the
arbitrators shall determine the course of action to be followed.  To the maximum
extent permitted by applicable law, the parties agree not to assert any rights
to have any court rule on a question of law affecting the arbitration or to hear
any appeal from or entertain any judicial review of the arbitral award.

SECTION 7.7  Equitable Remedies.

 The parties agree that irreparable harm would occur in the event that any of
the agreements and provisions of this Agreement were not performed fully by the
parties in accordance with their specific terms or conditions or were otherwise
breached, and that money damages are an inadequate remedy for breach of this
Agreement because of the difficulty of ascertaining and quantifying the amount
of damage that would be suffered by the parties in the event that this Agreement
were not performed in accordance with its terms or conditions or were otherwise
breached. It is accordingly hereby agreed that the parties shall be entitled to
an injunction or injunctions to restrain, enjoin and prevent breaches of this
Agreement by the other party and to enforce specifically such terms and
conditions of this Agreement, such remedy being in addition to and not in lieu
of any other rights and remedies to which the other party is entitled to at law
or in equity.

SECTION 7.8  Parties in Interest.

 This Agreement is for the benefit of any Holder irrespective of whether such
Holder is a signatory to this Agreement, subject to (a) the provisions
respecting the minimum numbers or percentages of shares of Registrable
Securities required in order to entitle Holders to certain rights, or take
certain actions, contained herein and (b) the limitations set forth in the
agreement with the Company granting rights to register Registrable Securities to
which any such Holder is a party.

SECTION 7.9  Severability.

 If any provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other provisions of this Agreement
shall nevertheless remain in full force and effect and the application of such
provision to other Persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

SECTION 7.10  No Inconsistent Agreements.

 The Company shall not enter into any agreement with respect to its securities
that is inconsistent with the rights granted to CNI in this Agreement.

SECTION 7.11  Headings.

 The descriptive headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.

SECTION 7.12  Construction; Adequate Counsel.

(a)                Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event that an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.

(b)               Adequate Counsel. Each of the Company and CNI hereby
represents and warrants that it and its legal counsel have adequate information
regarding the terms of this Agreement, the scope and effect of the transactions
contemplated hereby and all other matters encompassed by this Agreement to make
an informed and knowledgeable decision with regard to entering into this
Agreement.

SECTION 7.13  Counterparts.

 This Agreement may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.

SECTION 7.14  Interpretation.

References in this Agreement to articles, sections, paragraphs, clauses and
exhibits are to articles, sections, paragraphs, clauses and exhibits in or to
this Agreement unless otherwise indicated.  Whenever the context may require,
any pronoun includes the corresponding masculine, feminine and neuter forms. 
Any term defined by reference to any agreement, instrument or document has the
meaning assigned to it whether or not such agreement, instrument or document is
in effect.  Any reference to any federal, state, local or foreign statute or law
shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise.  The words "include",
"includes" and "including" are deemed to be followed by the phrase "without
limitation".  Unless the context otherwise requires, any agreement, instrument
or other document defined or referred to herein refers to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified from time to time.  Unless the context otherwise requires,
references herein to any Person include its successors and assigns.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

MOSCOW CABLECOM CORP.

By:       /s/ Andrew O'Shea _________________

Name: /s/ Andrew O'Shea__________________

Title:     Chief Financial Officer______________

 

COLUMBUS NOVA INVESTMENTS VIII LTD.

By:       /s/  Andrew Intrater_________________

Name: Andrew Intrater____________________

Title:     Attorney-in-Fact___________________